DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim recites “a planar member mounted to the axle and having a surface area substantially similar to a cross-sectional diameter of the second pipe” which renders the claim indefinite, as the terms "substantially" and “similar” are relative terms which renders the claim indefinite.  The terms "substantially" and “similar” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claim 4 is rejected based on its dependency to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Micheau (US 5,040,374) in view of Jeong (US 2008/00116410 – provided by Applicant in the IDS) and Handley (US 2016/0003539).

Regarding claim 1, Micheau teaches an apparatus for providing a liquid-gas entrained cryogen mixture onto a food product (see Title, Abstract), comprising: 
a first pipe (3, Fig. 1) through which is provided a flow of liquid cryogen (see col. 2, lines 50-52); 
a second pipe (19, 22, Fig. 1) through which is provided a flow of gaseous cryogen (see col. 3, line 15), 
the second pipe in fluid communication with the first pipe at a mixing region (see Fig. 1, the first pipe 3 and the second pipe 19, 22 are in fluid communication at the mixing region which is defined as the space between valve 24 and the pipe 3, see col. 3, lines 20-26 which notes that valves 24 which allows flow of fluid only from element 21 to the pipe 3, thereby the gaseous CO2 from pipe 19 per col. 3, line 15, mixes with the liquid CO2 in 3); and 
a valve (24, Fig. 1, see col. 3, lines 20-25) disposed at an interior of the second pipe upstream of the mixing region (see the defined mixing region above, gaseous CO2 has to flow through 24 to mix with liquid from 3 per col. 3, lines 20-26, see Fig. 1), 
the valve adapted for releasing the gaseous cryogen into the liquid cryogen (see col. 3, lines 20-26) to provide a flow of the liquid-gas entrained cryogen mixture downstream of the mixing region for contacting the food product (see col. 3, lines 20-26 which notes that valves 24 which allows flow of fluid only from element 21 to the pipe 3, thereby the gaseous CO2 from pipe 19 per col. 3, line 15, mixes with the liquid CO2 in 3, further see col. 4, lines 1-11 which notes how the flow of CO2 ultimately moves downstream to 4 to treat the products desired by the application, see Abstract which notes that the application can be used for freezing food).
Micheau does not teach a pulsing valve disposed at an interior of the second pipe upstream of the mixing region, the pulsing valve adapted for releasing the gaseous cryogen into the liquid cryogen at select intervals of time to provide a pulsating flow of the liquid-gas entrained cryogen mixture downstream of the mixing region for contacting the food product.  
Jeong teaches a pulsing valve (Jeong, 130, Fig. 5) with a plurality of pressure ports (Jeong, 113, Fig. 5) in a pressure container (Jeong, 110, Fig. 5) that is connected to a freezer (Jeong, 150, Fig. 5, paragraph [0031]), in which at select intervals of time the valve pulsates flow (Jeong, 113, Fig. 9, see paragraph [0051]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau, with a pulsing valve which is adapted for releasing the gaseous cryogen into the liquid cryogen at select intervals of time to provide a pulsating flow of the liquid-gas entrained cryogen mixture downstream of the mixing region for contacting the food product, as taught by Jeong, in order to effectively improve the performance of the system by reducing a loss of pressure (Jeong, paragraph [0051]).
Micheau as modified does not specifically teach that the pulsing valve is disposed at an interior of the second pipe. Handley teaches a flow control valve that is positioned within a conduit in order to allow for stable flow control (Handley, 98, Fig. 1, paragraph [0037]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau as modified with the pulsing valve disposed at an interior of the second pipe, as Handley teaches that placing a valve within a conduit allows stable flow control (Handley, paragraph [0037]).
Regarding claim 2, Micheau as modified teaches the apparatus of claim 1, wherein the pulsing valve is constructed and arranged within the second pipe (see combination with Handley in claim 1) for rotational movement therein (Jeong, see paragraph [0030], see Fig. 5).  

Regarding claim 3, Micheau as modified teaches the apparatus of claim 2, but as modified, does not teach that the pulsing valve comprises: an axle spanning an internal diameter of the second pipe and rotatably mounted therein; a planar member mounted to the axle and having a surface area substantially similar to a cross-sectional diameter of the second pipe; and a motor operatively connected to the axle for rotation of said axle and the planar member mounted thereto. 
Jeong teaches a pulsing valve (Jeong, 150, Fig. 5, see paragraph [0051] which notes buffering fluid at two times which creates a pulsed flow) which comprises an axle (Jeong, 133, Fig. 8a, paragraph [0040] notes that 133 receives a shaft in 133 which is an axle) that is rotatbly mounted therein (Jeong, see paragraphs [0039]-[0040], Fig. 5), a planar member (Jeong, upper valve head 131, Fig. 8a) mounted to the axle (see Jeong, paragraph [0040], Fig. 5), and a motor (Jeong, 115, paragraph [0046]) operatively connected to the axle for rotation of said axle (Jeong, paragraph [0039]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau as modified with the pulsing valve structure as taught by Jeong, in order to effectively improve the performance of the freezing system by reducing a loss of pressure (Jeong, paragraph [0051]).
Through the combination of references, the axle spans an internal diameter of the second pipe as met through the combination with Handley, the planar member would have a surface area similar (as interpreted in the 112b rejection above) cross-sectional diameter of the second pipe, as Handley is combined to modify the pulsing valve of Micheau as modified to be positioned in the interior of the second pipe which requires the planar member has a surface area that at a ratio with the cross-section of the second pipe’s diameter in order to allow for the pulsing valve to be disposed at an interior of the second pipe.

Regarding claim 4, Micheau as modified teaches the apparatus of claim 3, wherein the planar member comprises a circular disc (see Jeong, Fig. 8a which shows 131 in a circular disc form).  

Regarding claim 8, Micheau as modified teaches the apparatus of claim 1, further comprising a control valve disposed within the first pipe upstream of the mixing region (Micheau, 20, Fig. 1, col. 3, lines 17-20 which notes 20 is a stop valve which can restrict or allow flow through the valve thereby functioning as a control valve which regulates flow).

Regarding claim 11, Micheau as modified teaches the apparatus of claim 8, further comprising a spray bar (Micheau, Fig. 5 which shows a spray bar 30) in fluid communication with the first pipe (Micheau, 30, Fig. 5 shows 30 in fluid communication with 3) and disposed in a space at which the food product is present (Micheau, Abstract which notes use for deep freezing food).  

Regarding claim 12, Micheau as modified teaches the apparatus of claim 11, wherein the spray bar comprises at least one opening (Micheau, 4A-C, Fig. 5 which sprays onto the spray bar 30 thus sufficing an opening) through which the pulsating flow (met through the combination with Jeong in claim 1) of the liquid-gas entrained cryogen mixture flows for contacting the food product (Micheau, col. 3, lines 20-26 which notes the mixture of the gaseous and liquid CO2).

Regarding claim 14, Micheau as modified teaches the apparatus of claim 11, wherein the spray bar comprises a plurality of sections (Micheau, 30 shows a plurality of sections such as the areas adjacent to 4A-4C) in fluid communication with the first pipe (Micheau, see Fig. 5), each one of the plurality of sections including a plurality of openings through which the pulsating flow of the liquid-gas entrained cryogen mixture flows to contact the food product (met through the combination as Jeong provides pulsating flow via the pulse valve modification).  

Regarding claim 15, Micheau as modified teaches the apparatus of claim 1, wherein the liquid cryogen comprises a liquid selected from the group consisting of liquid nitrogen (LIN) and liquid carbon dioxide (see Micheau, claim 2 which notes use of liquid CO2), and the gaseous cryogen comprises a gas selected from the group consisting of nitrogen (N2) and carbon dioxide (CO2) (see Micheau, claim 2 which notes use of gaseous CO2).  

Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Micheau in view of Jeong and Handley, further in view of Sandberg (US 4,142,376, provided by Applicant in the IDS). 

Regarding claim 5, Micheau as modified teaches the apparatus of claim 1, but does not teach an on/off valve disposed within the second pipe upstream of the pulsing valve. Sandberg teaches an on/off valve (Sandberg, V8, Fig. 2, col. 8, lines 11-12) that is upstream of a pulsing valve (Sandberg, V12, Fig. 2, intervals measured by element 2TD, see Fig. 1, see col. 8, lines 60-68). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau as modified with an on/off valve taught by Sandberg, in order to better control the flow of fluid within the system as desired.
Through the combination of references, the on/off valve would also be disposed within the second pipe, as Handley teaches a motivation to position valves within a pipe in order to allow for stable flow control (Handley, paragraph [0037]). 

Regarding claim 6, Micheau as modified teaches the apparatus of claim 5, further but does not teach a modulating valve disposed within the second pipe upstream of the on/off valve. 
Sandberg teaches a modulating valve (Sandberg, PCV1, Fig. 1, col. 12, lines 17-21) that is disposed on a pipe carrying gaseous cryogen (Sandberg, 63, Fig. 2) upstream of an on/off valve (Sandberg, V8, col. 8, lines 11-12). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau as modified with a modulating valve upstream of an on/off valve, taught by Sandberg, in order in order to better control the flow of fluid within the system as desired.
Through the combination of references, the modulating valve would also be disposed within the second pipe, as Handley teaches a motivation to position valves within a pipe in order to allow for stable flow control (Handley, paragraph [0037]). 

Regarding claim 7, Micheau as modified teaches the apparatus of claim 1, further but does not teach a modulating valve disposed within the second pipe upstream of the pulsing valve. 
Sandberg teaches a modulating valve (Sandberg, PCV1, Fig. 1, col. 12, lines 17-21) that is disposed on a pipe carrying gaseous cryogen (Sandberg, 63, Fig. 2) upstream of a pulsing valve (Sandberg, V12, Fig. 2, intervals measured by element 2TD, see Fig. 1, see col. 8, lines 60-68). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau as modified with a modulating valve upstream of an on/off valve  taught by Sandberg, in order in order to better control the flow of fluid within the system as desired.
Through the combination of references, the modulating valve would also be disposed within the second pipe, as Handley teaches a motivation to position valves within a pipe in order to allow for stable flow control (Handley, paragraph [0037]). 

Regarding claim 9, Micheau as modified teaches the apparatus of claim 8, but does not teach a back flow preventer disposed within the first pipe upstream of the control valve. 
Sandberg teaches a back flow preventer (Sandberg, V13, Fig. 2, see col. 8, lines 28-32 which notes that V12 is a check valve which ac as a backflow preventers) upstream of a control valve (Sandberg, V12, Fig. 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau as modified with a backflow preventer as taught by Sandberg, in order to prevent harmful backflow within the system.

Regarding claim 10, Micheau as modified teaches the apparatus of claim 1, further but does not teach a back flow preventer disposed within the first pipe upstream of the mixing region. Sandberg teaches a back flow preventer (Sandberg, V13, Fig. 2, see col. 8, lines 28-32 which notes that V12 is a check valve which ac as a backflow preventers) upstream of a mixing region (Sandberg, the gas and liquid streams in Fig. 2 meet and mix at V1, col. 8, lines 24-35). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau as modified with a backflow preventer as taught by Sandberg, in order to prevent harmful backflow within the system.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Micheau in view of Jeong and Handley, further in view of Grace (US 5,813,237, provided by Applicant in the IDS). 

Regarding claim 13, Micheau as modified teaches the apparatus of claim 12, but does not specifically teach that the the spray bar further comprises a nozzle mounted in the at least one opening. Grace teaches a cryogenic apparatus for spraying cryogen (Grace, Title) which can be used in the food industry (Grace, col. 1, lines 23-25) which utilizes spray nozzles (Grace, Abstract). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau as modified, with spray nozzels as taught by Grace, in order to utilize a known element to spray liquid onto food, as Grace teaches that utilizing nozzles is suitable to spray a fluid onto food products. 




Claims 16-18, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Micheau (US 5,040,374) in view of Jeong (US 2008/00116410 – provided by Applicant in the IDS)

Regarding claim 16, Micheau teaches a method of providing a flow of a liquid-gas entrained cryogen mixture onto a food product (see Title, Abstract), comprising: 
providing a first flow of liquid cryogen to the food product (3, Fig. 1, see col. 2, lines 50-52); 
providing a second flow of a gaseous cryogen (19, 22, Fig. 1, see col. 3, line 15) for contacting the first flow at a mixing region of the first and second flows (see Fig. 1, the first pipe 3 and the second pipe 19, 22 are in fluid communication at the mixing region which is defined as the space between valve 24 and the pipe 3, see col. 3, lines 20-26 which notes that valves 24 which allows flow of fluid only from element 21 to the pipe 3, thereby the gaseous CO2 from pipe 19 per col. 3, line 15, mixes with the liquid CO2 in 3); and 
interrupting (24, Fig. 1, see col. 3, lines 20-25, the valve 25 can be opened/closed to interrupt flow) the second flow upstream of the mixing region to (see the defined mixing region above, see Fig. 1) provide a flow of the gaseous cryogen into the liquid cryogen for providing a flow of a liquid-gas entrained cryogen mixture to the food product (see col. 3, lines 20-26 which notes that valves 24 which allows flow of fluid only from element 21 to the pipe 3, thereby the gaseous CO2 from pipe 19 per col. 3, line 15, mixes with the liquid CO2 in 3, further see col. 4, lines 1-11 which notes how the flow of CO2 ultimately moves downstream to 4 to treat the products desired by the application, see Abstract which notes that the application can be used for freezing food).  
Micheau does not teach repetitively interrupting the second flow upstream of the mixing region to provide a pulsating flow of the gaseous cryogen into the liquid cryogen for providing a pulsating flow of a liquid-gas entrained cryogen mixture to the food product.  
Jeong teaches a pulsing valve (Jeong, 130, Fig. 5) with a plurality of pressure ports (Jeong, 113, Fig. 5) in a pressure container (Jeong, 110, Fig. 5) that is connected to a freezer (Jeong, 150, Fig. 5, paragraph [0031]), in which at select intervals of time the valve pulsates flow (Jeong, 113, Fig. 9, see paragraph [0035] and paragraph [0051] the Examiner notes that the intervals of pulse flows interrupts the flow). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau, with a pulsing valve which repetitively interrupts the second flow upstream, as taught by Jeong, in order to effectively improve the performance of the system by reducing a loss of pressure (Jeong, paragraph [0051]).

Regarding claim 17, Micheau as modified teaches the method of claim 16, further comprising directing the pulsating flow to a spray bar for distributing said pulsating flow to the food product (see Micheau, Fig. 5 which shows a spray bar 30).  

Regarding claim 18, Micheau as modified teaches the method of claim 17, wherein the distributing comprises a plurality of pulsating flows from the spray bar (met through the combination with Jeong which provides pulsating flow via the pulse valve modification, see Micheau Fig. 5 which shows multiple discharges which account for a plurality of pulsating flows from the spray bar).  

Regarding claim 21, Micheau as modified teaches the method of claim 16, further comprising separating the pulsating flow of the liquid-gas entrained cryogen mixture into a plurality of discrete flows to the food product (met through the combination with Jeong which provides pulsating flow via the pulse valve modification, see Micheau Fig. 5 which shows a plurality of discrete flows via 4A-4C, i.e. providing separate flows).

Regarding claim 23, Micheau as modified teaches the method of claim 16, wherein the liquid cryogen comprises a liquid selected from the group consisting of LIN and liquid CO2 (see Micheau, claim 2 which notes use of liquid CO2), and the gaseous cryogen comprises a gas selected from the group consisting of N2 and CO2 (see Micheau, claim 2 which notes use of gaseous CO2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Micheau in view of Jeong, further in view of Sandberg (US 4,142,376, provided by Applicant in the IDS). 

Regarding claim 19, Micheau as modified teaches the method of claim 16, but does not teach preventing the first flow from reversing direction away from the mixing region. Sandberg teaches a back flow preventer (Sandberg, V13, Fig. 2, see col. 8, lines 28-32 which notes that V12 is a check valve which acts as a backflow preventers) upstream of a mixing region (Sandberg, the gas and liquid streams in Fig. 2 meet and mix at V1, col. 8, lines 24-35). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau as modified with a backflow preventer as taught by Sandberg, in order to prevent harmful backflow within the system.
  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Micheau in view of Jeong, further in view of Grace (US 5,813,237, provided by Applicant in the IDS).

Regarding claim 20, Micheau as modified teaches the method of claim 16, further comprising controlling an amount of each of the first and second flows to the mixing region. 
Grace teaches an apparatus for spraying cryogen (Grace, Title) that features separating a flow of fluid (Grace, 30, 32, Fig. 1) where the two flows of fluid later mix (Grace, 36, Fig.1) with control valves in the two flows of fluid that are disposed upstream of the mixing region (Grace, 66, 68, Fig. 1, col. 5, lines 48-49, col. 6, lines 4-6). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Micheau as modified with the control valves disposed in two different fluid flow lines as taught by Grace, in order to control the desired composition of liquid-vapor ratio in the fluid mixture that is sprayed (Grace, col. 5, lines 49-50). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Micheau in view of Jeong, further in view of Zurecki (US 2008/0048047, provided by Applicant in the IDS).

Regarding claim 22, Micheau as modified teaches the method of claim 16, but does not teach the providing the first flow is a 30 psig, and the providing the second flow is at 200 psig.  
	However, the claimed pressures of the first flow and the second flow is merely a result-effective variable, the general conditions of which are recognized by the prior art. Specifically, the claimed pressures merely dictate the desired pressure within the flow channels. Since the general conditions of the apparatus are taught by Micheau as modified, it is not considered inventive or patentability distinguishable to determine an optimum or application specific pressure.
	Furthermore, Zurecki teaches a cryogenic nozzle (Zurecki, Title) and noes that pressure at which cryogenic liquid and gas are gprovided should be determined experimentally for any particular system (Zurecki, paragraph [0047]) and further teaches a first and second flow between 10-350 psig (Zurecki, paragraph [0047]). Therefore, it would have been within the skill of one of ordinary skill in the art, through routie experimentation, to realize the optimum first and second flow pressure of Micheau as modified, in order to provide the most efficient and desired flow of cryogenic liquid and gas, as Zurecki teaches a first and second flow within 10-350 psig and that the pressures of the liquid and gas flows should be determined experimentally for a particular system (Zurecki, paragraph [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763